Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Remarks and Amendment after Non-Final Rejection, filed Nov. 18, 2020. As filed, claims 1, 5-11 are pending are pending of which claims 1, 5, 6 are amended. Claims 5-11 are withdrawn from consideration as pertaining to non-elected inventions. Claims 2-4 are cancelled.
Response to Remarks
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
1.The rejection of claims 1-4 under 35 U.S.C. § 112 first paragraph, as failing to comply with the written description requirement is withdrawn per amendment to claims to specify variables of claimed formula (I)  each Ar represents a benzene ring, each R1 represents hydrogen, and n represents an integer of 1 to 4. Additionally, the Applicants cancelled claims 2-4.

2.The rejection of claims 1-4 under 35 U.S.C. § 112 second paragraph is withdrawn per amendment to claims to specify variable of claimed formula (I)  n represents an integer of 1 to 4.

3. The rejection of claims 1-4 under 35 U.S.C. § 102(a)(1) over Kubba et al. Jordan Journal of Chemistry  is withdrawn per amendment to claim 1 to define variable  n represents an integer of 1 to 4. Additionally, the Applicants cancelled claims 2-4.

4. The rejection of claims 1-4 under 35 U.S.C. § 102(a)(1) over Segawa  et al. Org. Letters, 2016, 18, 1430-1433    is withdrawn per amendment to claim 1. Additionally, the Applicants cancelled claims 2-4.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by  Kubba et al. Jordan Journal of Chemistry (2011), 6(3), 271-293 (cited in the PTO892 mailed 7/20/2020) as evidenced of enablement by  Segawa et al. Angew. Chem. Int. Ed. 2016, 5136 (cited by Applicants in IDS 03/08/2019).
 Anticipation rejection can contain “evidentiary references” for purposes of enablement, dictionary or inherency. See MPEP 2131.01: "Normally, only one reference should be used in making a rejection under 35 U.S.C. 102. However, a 35 U.S.C. 102 rejection over multiple references has been held to be proper when the extra references are cited to:(A) Prove the primary reference contains an “enabled disclosure;” (B) Explain the meaning of a term used in the primary reference; or (C) Show that a characteristic not disclosed in the reference is inherent. 
The instant claim is drawn to carbon nanobelt of formula (1) wherein Ar is phenyl, R1 is hydrogen, n is an integer from 1-4:
The article by Kubba teach compounds  comprising a closed loop of fully fused edge-sharing benzene rings Fig 1 on page 271 reproduced below on page 271 :


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 

The compounds disclosed by prior art teach the instantly claimed compounds of 

formula (1) wherein n is 1, Ar is phenyl, R1 is hydrogen.


The article by Kubba specifically teach [12]isocyclophenacene which was
synthesized in Example 5 (Compound 11; [12]ICP) of the instant application.
Thus, the instantly claimed invention is anticipated by Kubba.
A reference contains an "enabling disclosure" if the public was in possession of the claimed invention before the date of invention. "Such possession is effected if one of ordinary skill in the art could have combined the publication's description of the invention with his [or her] own knowledge to make the claimed invention." 1n re Donohue, 766 F.2d 531, 226 USPO 619 (Fed. Cir, 1985). 
In the instant application, Kubba specifically teach [12]isocyclophenacene which correspond to claimed compounds of formula (I) wherein n is 1 and teach that synthetic strategies have been applied in the synthesis of ring-shaped molecules including zigzag and chiral CNRs (page 1430).
In the instant application, while not teaching specific preparative examples of the carbon nanobelt [12]isocyclophenacene, Kubba specifically teach [12]isocyclophenacene which correspond to claimed compounds of formula (I) wherein n is 1 and teach that calculation and comparison of the vibration frequencies and IR-absorption intensities of Cyclacene  monoring molecules were calculated to facilitate the synthesis carbon nanobelts. As such, the prior art reference appears to contain an enabling disclosure. 
Additionally, the following document is cited as evidence of enablement:
The article by Segawa et al. which disclose synthetic studies toward the controlled synthesis of CNTs with single chirality through the organic synthesis of CNT segments. 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

The prior art as a whole, enables making of cyclophenacenes without undue experimentation. The article by  Kubba explicitly or inherently describes the instantly claimed [12]isocyclophenacene compound.  The disclosures of Kubba combined with teachings of Segawa about synthesis of  cyclophenacenes are sufficient to reproduce the results of preparation of cyclophenacenes.
                                   Claim Rejections - 35 USC § 103           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is  rejected under 35 U.S.C. 103 as being unpatentable over Kubba et al. Jordan Journal of Chemistry (2011), 6(3), 271-293 (cited in the PTO mailed 7/20/2020) as evidenced of enablement by  Segawa et al. Angew. Chem. Int. Ed. 2016, 5136 (cited by Applicants in IDS 03/08/2019).
The article by Kubba teach compounds  comprising a closed loop of fully fused edge-sharing benzene rings Fig 1 on page 271 reproduced below on page 271 :


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 

The compounds disclosed by prior art teach the instantly  claimed compounds  of 

formula (1)  wherein n is 0, Ar is phenyl, R1 is hydrogen.


The article by Kubba specifically teach [12]isocyclophenacene which was synthesized in Example 5 (Compound 11; [12]ICP) of the instant application.
The difference between the prior art and the instant claim is that the prior art does not teach preparative example of  [12]isocyclophenacene.
However, while not teaching specific preparative examples of the carbon nanobelt [12]isocyclophenacene, Kubba specifically teach [12]isocyclophenacene which correspond to claimed compounds of formula (I) wherein n is 1 and teach that calculation and comparison of the vibration frequencies and IR-absorption intensities of Cyclacene  monoring molecules were calculated to facilitate the synthesis carbon nanobelts. 
A reference contains an "enabling disclosure" if the public was in possession of the claimed invention before the date of invention. "Such possession is effected if one of ordinary skill in the art could have combined the publication's description of the invention with his [or her] own knowledge to make the claimed invention." 1n re Donohue, 766 F.2d 531, 226 USPO 619 (Fed. Cir, 1985). 
In the instant application, Kubba specifically teach [12]isocyclophenacene which correspond to claimed compounds of formula (I) wherein n is 1 and teach that synthetic strategies have been applied in the synthesis of ring-shaped molecules including zigzag and chiral CNRs (page 1430). Therefore, prior art by Kubba appears to contain an enabling disclosure. 
Additionally, the following document is cited as evidence of enablement:
The article by Segawa et al. which disclose synthetic studies toward the controlled synthesis of CNTs with single chirality through the organic synthesis of CNT segments. 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


The prior art as a whole, enables making of cyclophenacenes [12] without undue experimentation. The article by  Kubba explicitly or inherently describes the instantly claimed [12]isocyclophenacene compound.  The disclosures of Kubba combined with teachings of Segawa about synthesis of  cyclophenacenes are sufficient to reproduce the results of preparation of cyclophenacenes.
 Based on the teaching of the prior art discussed herein, one of ordinary skills in the art  would consider preparing the [12]isocyclophenacene compound based on the teaching of the prior art by Kubba which specifically teach cyclophenacenes [12] as claimed and utilize synthetic methodology as disclosed by Segawa, with reasonable expectation of success. 
 Therefore the instant compounds are found to be prima facie obvious over the compound of the prior art.
Conclusion
Claim 1 is rejected. Claims 5-11 are withdrawn from consideration as pertaining to non-elected inventions.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622